In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Belen, J.), dated September 12, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
*653Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. In support of their motion, the defendants established a prima facie case that they neither created nor had actual or constructive notice of the icy condition which allegedly caused the plaintiff to slip and fall (see Voss v D & C Parking, 299 AD2d 346 [2002]; Corsaro v Stop & Shop, 287 AD2d 678 [2001]). In opposition to the defendants’ motion, the plaintiff failed to raise a triable issue of fact, and, based on the evidence presented, it would be mere speculation to conclude that the defendants had sufficient time to discover and remedy the situation (see Penny v Pembrook Mgt., 280 AD2d 590 [2001]; Sellet v United Artists Theaters, 251 AD2d 488, 489 [1998]; Bertman v Board of Mgrs. of Omni Ct. Condominium I, 233 AD2d 283 [1996]). S. Miller, J.P., Luciano, Adams and Townes, JJ., concur.